Citation Nr: 1035433	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-22 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel
INTRODUCTION

The Veteran served on active duty from December 1968 to September 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of February 2009 and September 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied service connection for hearing 
loss and for tinnitus.

The Veteran presented testimony at a Travel Board Hearing chaired 
by the undersigned Acting Veterans Law Judge in July 2010.  A 
transcript of the hearing is associated with the Veteran's claims 
file.

The issue of entitlement to service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The overall record tends to support a finding that the Veteran's 
bilateral hearing loss is etiologically related to his active 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Given the Board's favorable disposition of the Veteran's claim 
for service connection for bilateral hearing loss, the Board 
finds that all notification and development actions needed to 
fairly adjudicate the appeal with regard to this issue have been 
accomplished.

II. Analysis

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post- service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For injuries that are alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  VA regulations provide 
that in the case of any veteran who has engaged in combat with 
the enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of service, even though 
there is no official record of such incurrence or aggravation.  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2009).  However, 
the reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service, both of which generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service-connected 
unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

Specific to claims for service connection, impaired hearing is 
considered a disability when the auditory threshold for any of 
the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Veteran contends that his currently diagnosed bilateral 
hearing loss is a result of noise exposure during basic training, 
advanced infantry training and combat in Vietnam, where he served 
as an infantryman.  Specifically, he claims that he was exposed 
to excessive noise from small arms fire, M16 rifles, M60 machine 
guns, grenades, missiles, claymore mines, vehicles, miscellaneous 
machinery and explosives such as C-4.  He also claims that he was 
not provided hearing protection during training or while 
participating in combat.  See November 2008 claim and July 2010 
hearing transcript.  

Service treatment records do not show that the Veteran was found 
to have hearing impairment meeting the requirements of 38 C.F.R. 
§ 3.385 in either ear.  Audiologic testing at pre-induction in 
April 1968 and at separation in September 1970 revealed normal 
hearing sensitivity bilaterally.  

Although the Veteran was not specifically diagnosed with hearing 
loss of either ear in active service, the Board notes that the 
absence of service treatment records showing in-service evidence 
of hearing loss is not fatal to the claim for service connection.  
See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent 
evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above), and a 
medically sound basis for attributing such disability to service, 
may serve as a basis for a grant of service connection for 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

First addressing the question of current disability, the Board 
notes that, in a March 2001 treatment report, P.S., a private 
audiologist, noted that the Veteran reported a history of 
Vietnam-related noise exposure and, following audiological 
testing, diagnosed him with moderate bilateral sensorineural 
hearing loss in the high frequencies, which she opined was 
consistent with noise exposure.  This clearly establishes a 
hearing loss disability as defined in 38 C.F.R. § 3.385 in each 
ear.  The question remains, however, as to whether there exists a 
nexus between such bilateral hearing loss and service.

During the pendency of this appeal, the Veteran has alleged that 
he had in-service noise exposure, the "injury" to which his 
hearing loss relates.  While his service treatment records do not 
document the occurrence of, or treatment for, any specific 
incidence of acoustic trauma, the Board notes that the Veteran's 
DD Form 214 reveals that he served as a light weapons infantryman 
and that he received the Vietnam Service Medal with two Bronze 
Stars as well as the Air Medal Combat Infantryman Badge.  Thus, 
the Board finds that he engaged in combat with the enemy and that 
the conditions of the Veteran's service are consistent with his 
reports and accepts his contention of noise exposure in service 
as credible.  38 U.S.C.A. § 1154(a), (b).

The Board also finds that the record presents an objective basis 
for attributing the Veteran's current hearing loss to service.  
For service connection, in-service noise exposure need not be the 
only source of acoustic trauma; it must only be a contributing 
source.

VA attempted to obtain an opinion; however, the results of an 
August 2009 VA audiological examination were noted to be 
inconsistent and unreliable, and therefore, not adequate for 
adjudication purposes.  

While there is no competent opinion of record explicitly relating 
the Veteran's current bilateral hearing loss to service, the 
Board finds that an October 2009 opinion provided by the August 
2009 VA examiner does not preclude service connection.  In an 
October 2009 addendum, the August 2009 VA audiologist opined 
that, given evidence of normal hearing bilaterally on discharge 
and no evidence of a significant shift in thresholds from 
induction to discharge, the Veteran's hearing impairment is less 
likely as not (less than 50/50) caused by or a result of military 
noise exposure.  The examiner did not consider the Veteran's 
reports of symptoms of hearing loss in service and a continuity 
of symptoms since, documented in the record at least as early as 
the Veteran's private treatment in March 2001.  The October 2009 
VA audiologist's opinion also implicitly fails to recognize the 
significant acoustic trauma to which the Veteran was exposed to 
during service.  Therefore, the Board finds that his opinion is 
of little probative value.  See Nieves-Rodriguez v. Nicholson, 22 
Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet App 23 (2007) 
(holding that an examiner's opinion was inadequate where it was 
based on the absence of evidence in the service medical records 
without discussion of the Veteran's reports and that the Board 
had committed legal error in relying on the examination report).

The October 2009 VA opinion relied only on the absence of medical 
evidence, rather than the presence of lay evidence about in-
service noise exposure, in-service chronic hearing problems, and 
continuous post-service hearing impairment.  Thus, the factual 
assumptions underlying the October 2009 VA audiology opinion do 
not include recognition of the significant acoustic trauma the 
Veteran experienced, chronic symptoms in service, or continuous 
post-service symptoms.  Without consideration of these facts, the 
opinion is based on a factually inaccurate history.  While an 
examiner can render a current diagnosis based upon his 
examination of the Veteran, the Court has held that without a 
thorough review of the record, an opinion regarding the etiology 
of the underlying condition can be no better than the facts 
alleged by the Veteran.  Swan v. Brown, 5 Vet. App. 229, 233 
(1993).  In effect, it is mere speculation.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  Moreover, an opinion based upon an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Thus, the Board finds that 
the October 2009 VA opinion has little, if any, probative value.

Thus, the Board finds that the VA examiner's opinion does not 
outweigh the otherwise competent and credible evidence showing 
acoustic trauma during service, continuous post-service 
symptomatology, and current hearing loss.  See Nieves-Rodriguez, 
22 Vet. App. at 304.  The Veteran has provided competent and 
credible reports of symptoms of hearing loss in service and a 
continuity of symptoms since.  As noted above, the conditions of 
his service are consistent with his reports of noise exposure in 
service.  The Veteran's brother, spouse and other family members 
and co-workers provided statements corroborating the Veteran's 
assertions that he has suffered from impaired hearing since his 
discharge from the military.  These statements, along with the 
Veteran's statements and testimony, provide competent and 
credible evidence of hearing loss during active military duty and 
a continuity of symptoms since and provide a sufficient basis for 
establishing service connection.  Davidson, Jandreau, Barr, 
supra.  The evidence is, therefore, in favor of a link between 
the Veteran's currently diagnosed bilateral hearing loss and 
service.  Resolving reasonable doubt in the appellant's favor, 
the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss is granted.




REMAND

The Veteran asserts that his currently diagnosed tinnitus is 
related to noise exposure during active military service.  See 
July 2010 hearing transcript.  The Board acknowledges that the 
service treatment records are negative for complaints or findings 
of, or treatment for, tinnitus.  However, as discussed above, the 
Veteran served as a light weapons infantryman and he received the 
Vietnam Service Medal with two Bronze Stars as well as the Air 
Medal Combat Infantryman Badge.  Thus, the Board finds that the 
conditions of the Veteran's service are consistent with his 
reports and accepts his contention of noise exposure in service.  
38 U.S.C.A. § 1154(a), (b).  

The Board acknowledges that, during a private hearing evaluation 
in March 2001, the Veteran denied having tinnitus.  See March 
2001 treatment report from a private audiologist, P.S.  During an 
August 2009 VA audiological examination, the Veteran reported 
periodic bilateral tinnitus.  However, the Veteran also reported 
that his symptoms of tinnitus had only been present for the past 
ten years, which would put its onset many years after his 
discharge from active duty.  In Charles v. Principi, 16 Vet. App. 
370 (2002), the Court determined that tinnitus is the type of 
disorder associated with symptoms capable of lay observation.  
During his hearing, the Veteran testified that his tinnitus began 
during active duty as a result of his exposure to excessive noise 
during training and combat in Vietnam.  

VA attempted to obtain an opinion on the etiology of the 
Veteran's current tinnitus.  As noted above, the results of an 
August 2009 VA audiological examination were inconsistent and 
unreliable and, therefore, were not adequate for adjudication 
purposes.  Moreover, the October 2009 addendum opinion did not 
address the etiology of the Veteran's tinnitus.

Partially in response to the Court's holding in Martinak v. 
Nicholson, 21 Vet. App. 447, 454-55 (2007), VA issued Training 
Letter No. 09-05 (Aug. 5, 2009) recently superseded by Training 
Letter 10-02, which discusses how to request medical opinions for 
claimed tinnitus, as well as the need to ensure the accuracy of 
any completed VA examination reports and medical opinions.  In 
light of the above, the Board finds that a VA examination and 
medical opinion explicitly addressing the medical relationship, 
if any, between the claimed disability and likely in-service 
noise exposure that is supported by fully-stated rationale, would 
be helpful in resolving the claim for service connection for 
tinnitus.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an 
appropriate VA examination in accord with 
Training Letter No. 10-02.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the examiner designated to examine the 
Veteran, and the report of examination 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

In accord with Training Letter No. 10-02, the 
examiner should specifically indicate, with 
respect to each ear, whether the Veteran 
currently has tinnitus.  If tinnitus is 
diagnosed, also with respect to each ear, the 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (a 50 percent 
or greater probability) that such disability 
is the result of injury or disease (to 
particularly include alleged in-service noise 
exposure) incurred or aggravated by disease 
or injury during active duty.  If tinnitus is 
associated with conditions other than hearing 
loss, the examiner must indicate that the 
complaint of tinnitus requires referral to 
another provider (appropriate provider to be 
determined by the VA Medical Center (VAMC), 
Compensation & Pension (C&P) Director or 
other responsible person as with contractors) 
for determination of etiology.

The examiner should set forth all examination 
findings meeting the provisions of Training 
Letter No. 10-02, along with a complete 
rationale for any conclusions reached, in a 
printed report.  

2.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the claim remaining on appeal.  If any 
benefit sought remains denied, furnish an 
appropriate supplemental statement of the 
case to the Veteran and his representative 
and provide them the requisite time period to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran need not act unless he 
receives further notice.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

However, the Board takes this opportunity to advise the Veteran 
his cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
the claim.  38 C.F.R. § 3.655 (2009).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


